DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 30a (page 2 ll. 29 and page 3 ll. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: “second let” should read “second leg” (page 1 ll. 24).  
Appropriate correction is required.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  “the seam” should read “the side seam (ll. 11 and ll. 21).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “wherein the angle descends from a top of the first posture pocket opening to a bottom of the first posture pocket opening in a direction towards the seam” which renders the claim indefinite. It is not clear how the angle descends, and further what the reference points of the angular relationship are. 
Claims 2 and 3 depend from Claim 1 and are likewise indefinite. 
Claim 2 recites the phrase “wherein the angle descends from a top of the second posture pocket opening to a bottom of the second posture pocket opening in a direction towards the seam” which renders the claim indefinite. It is not clear how the angle descends, and further what the reference points of the angular relationship are. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Emich et al. (US 2015/0074871).
Regarding Claim 1, Emich et al. teaches a garment (100) comprising: a waistband (108); and a first leg sleeve (see annotated Fig.) and a second leg sleeve (see annotated Fig.) attached to the waistband (annotated fig. 2 shows the leg sleeves attached to the waistband), wherein the first leg sleeve comprises a first posture pocket opening (110) defined through an outer surface of the first leg sleeve, the first posture pocket opening (110) disposed rearward of a side seam (see annotated Fig.) of the first leg sleeve and at an angle relative to the waistband (paragraph [0029], “pockets 104 and 106 may be set at an angle”; annotated fig. 4 shows the pocket opening disposed rearward of the side seam), wherein the angle descends from a top of the first posture pocket opening to a bottom of the first posture pocket opening in a direction towards the seam (annotated Fig. 4 shows the pocket opening angled downwards towards the side seam), and a first posture pocket (104) coupled to an inside of the first leg sleeve about a periphery of the first posture pocket opening (paragraph [025] discloses “pocket 104 and pocket 106 are located between the compressive section of an athletic garment and a loose material over the compressive undergarment,” wherein the pocket would obviously be inside of the first leg sleeve, and obviously be coupled around the pocket opening so that the pocket can hold items).
Regarding Claim 2, Emich et al. teaches all of the limitations of the garment of Claim 1, as discussed in the rejection above. Emich et al. further teaches wherein the second leg sleeve (see annotated Fig.) comprises a second posture pocket opening (112) defined through an outer surface of the second leg sleeve, the second posture pocket opening (112) disposed rearward of a side seam (see annotated Fig.) of the second leg sleeve and at an angle relative to the waistband (paragraph [0029], “pockets 104 and 106 may be set at an angle”; annotated fig. 3 shows the pocket opening disposed rearward of the side seam), wherein the angle descends from a top of the second posture pocket opening to a bottom of the second posture pocket opening in a direction towards the seam (annotated Fig. 3 shows the pocket opening angled downwards towards the side seam), and a second posture 
Regarding Claim 3, Emich et al. teaches all of the limitations of the garment of Claim 1, as discussed in the rejection above. Emich et al. further teaches wherein the first leg sleeve and the second leg sleeve are pant leg sleeves (paragraph [0024], “the shorts 100 illustrated  are knee length, though it is to be understood that the shorts could be shorter or longer, depending on the comfort of the wearer and the activity of the wearer, including full length athletic pants).

    PNG
    media_image1.png
    466
    394
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    474
    352
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    564
    415
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Caster (US 3462764) teaches outer pockets disposed on the rear of the pants with the pocket openings angled downwards towards the side seam. Korff (US 6421831) also teaches outer pockets disposed on the rear of the pants, with the pockets and pocket openings angled downwards toward the side seam.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732